     Case 3:18-cv-02692-DMS-JLB Document 23 Filed 05/01/19 PageID.175 Page 1 of 2




1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAYMOND J. LUCIA COMPANIES, INC., Case No.: 3:18-cv-02692-DMS-JLB
                                                 )
12   and RAYMOND J. LUCIA, SR.,                  )
                                               ORDER
                                                 )   GRANTING JOINT
                          Plaintiffs,            )
13                                             MOTION FOR EXTENSION
                                                 )
            v.                                   )
14                                               )
15                                               )
     U.S. SECURITIES AND EXCHANGE                )
16                                               )
     COMMISSION, JAY CLAYTON, in his             )
17   official capacity as Chairman of the U.S.   )
     Securities and Exchange Commission, and     )
18                                               )
     MATTHEW G. WHITAKER, in his official        )
19   capacity as Acting United States Attorney   )
     General
20
                           Defendants.
21
22
23         Upon consideration of the parties’ Joint Motion to Extend Deadline for
24   Defendants to Respond to Complaint, IT IS HEREBY ORDERED that Defendants’
25   deadline to respond to Plaintiffs’ Complaint shall be extended by another 30 days
26   until June 3, 2019.
27         IT IS SO ORDERED.
28   ///
     Case 3:18-cv-02692-DMS-JLB Document 23 Filed 05/01/19 PageID.176 Page 2 of 2




1    Dated: May 1, 2019
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
